Title: DeWitt Clinton to Thomas Jefferson, 25 April 1817
From: Clinton, DeWitt
To: Jefferson, Thomas


          
            Dear Sir
            New York
25 April 1817
          
          I had the pleasure of receiving Your interesting letter respecting the contemplated communications between the great Lakes and the Atlantic Ocean; and I now send to You the laws of the State on this subject. The work will be undertaken this season and will be prosecuted with order and with rapidity.
          I thank you most cordially for the communication—And I assure you that it always affords me the greatest pleasure to see the powerful weight of your opinion and the high authority of your name, operating in favor of institutions and undertakings associated with the honor and the prosperity of our beloved Country
          
          with the greatest respect and the Sincerest most sincere attachment.
          
            I am Your most Obedt sert
            DeWitt Clinton
          
        